Non-Responsive Notification
The reply filed on 6/4/22 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant has not elected a specific single disclosed species for initial examination from within elected Group I ( See 37 CFR 1.111).  Specifically, in the restriction requirement mailed 1/5/22, Applicant was respectfully requested to elect specific components (see the excerpt below) including a first and second oligonucleotide sequences, antibody(ies), targeting agents, and so forth.  However, Applicant elected Figure 1A, 
    PNG
    media_image1.png
    86
    276
    media_image1.png
    Greyscale
, and stated that there are no specific sequences as the oligonucleotide sequences are generic.  Applicant has nucleotide sequences on page 29 of the specification, for example.  Thus, one is requested to elected an oligonucleotide and to identify each of a, b1, b1(-), and c thereof.  Applicant is also requested to identify a specific antibody (see claim 3, for example) that is the targeting agent; a specific nucleic acid carrier that contains a specific antibody or fragment thereof; and a specific second antibody.  The specific antibodies should be actual antibodies and not general terminology that a substance is directed to an antibody.
Excerpt from page 4 of the Restriction Requirement mailed 1/5/22

    PNG
    media_image2.png
    171
    652
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    268
    652
    media_image3.png
    Greyscale


Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        September 7, 2022